DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, Claims 1-12, in the reply filed on 09/15/2022 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/15/2022.

Claim Objections
	Claims 1, 2, 10, and 12 are objected to because of the following informalities:  
	Regarding claim 1, examiner suggests deleting “unlike conventional OCT wherein image data acquisition is performed before signal processing” in lines 6-7 as it does not add any further limitations to the claim. For examination purposes, this claim will be interpreted as “A method for optically computed optical coherence tomography(OC-OCT), comprising: performing a depth resolved image of an object by an optically computed optical coherence tomography (OC-OCT) system; optically computing a Fourier transform of an interferometric spectra and performing signal processing of the image before image data acquisition, tomographic imaging and performs computation optically of the image without requiring transfer of image data into a computer to perform computation tasks for image reconstruction and data analysis.”
Regarding Claim 2, “The method Claim 1”. This appears to be a typographical error. Examiner suggests amending claim to recite: “The method of Claim 1”.
	Regarding Claim 10,  “and wherein depth resolution is by optically Fourier transforming a spectral interferogram”, appears to be an error. Examiner suggests amending claim to recite “and wherein depth resolution is achieved by optically Fourier transforming a spectral interferogram”, as the specification discloses  “OC-OCT is a Fourier domain technique that achieves depth resolution by optically Fourier transforming spectral interferogram” in [0031]. 
Regarding Claim 12 ,  "modulating the interferometric spectra with Fourier basis function" is recited in line 4. This appears to be a typographical error. Examiner suggests amending claim to recite "modulating the interferometric spectra with a Fourier basis function". 
 Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 

Regarding claim 1,
Step 1: This claim is directed towards a method. 
Step 2A, prong 1: The claim recites the following limitations “optically computing a Fourier transform of an interferometric spectra…” and “performs computation optically…”. These method steps, under their broadest reasonable interpretation, recite a mathematical concept type abstract idea. Optically computing a Fourier transform of an interferometric spectra, and having the OC-OCT system perform computation optically of the image are merely mathematical calculations, and there is nothing recited in the claim to suggest an undue level of complexity in how the optical calculation of the Fourier transform of an interferometric spectra and the optical calculation of the image are performed. Therefore, optically computing a Fourier transform of an interferometric spectra, and optical computation of the image are considered as falling within the mathematical calculation and mathematical concepts grouping of abstract ideas. 
Step 2A, prong 2: The claim recites the additional elements of “performing a depth resolved image of an object…” and “wherein the OC-OCT system eliminates mechanical scanning in tomographic imaging”.  However, the additional elements amount to mere insignificant pre-extra solution steps of data gathering, and therefore do not integrate the judicial exception into a practical application as it is a form of data gathering. 
Step 2B: The additional elements, taken either individually or as a whole, do not amount to significantly
more than the judicial exception for similar reasons cited in Step 2A, prong 2.
	Accordingly, claim 1 is directed to non-eligible patent subject matter and is therefore rejected.

Regarding claim 2, 
Step 1: This claim is directed towards a method. 
Step 2A, prong 1: The claims are a part of the judicial exception as noted above in claim 1.  This claim further recites “using a spatial light modulator (SLM) to manipulate a light wave to generate output with a desired amplitude and phase for computation”. This method step, according to broadest reasonable interpretation, recite a mathematical-concept type abstract idea. Generating an output with a desired amplitude and phase for computation is merely a part of the mathematical computations, and there is nothing recited in the claim to suggest an undue level of complexity in how the desired amplitude and phase for computation is determined. Therefore, performing optically computing a Fourier transform of Generating an output with a desired amplitude and phase for computation is merely a part of the mathematical computations  is considered falling within the mathematical calculation and mathematical concepts grouping of abstract ideas.
Step 2A, prong 2: This claim further recites “to produce a scan-less three dimensional (3D) OCT image”. However, the additional elements amount to mere insignificant post-extra solution activity and therefore do not integrate the judicial exception into a practical application.
Step 2B: The additional elements, taken either individually or as a whole, do not amount to significantly
more than the judicial exception for similar reasons cited in Step 2A, prong 2.
	Accordingly, claim 2 is directed to non-eligible patent subject matter and is therefore rejected.

	Regarding claim 3, 
Step 1: This claim is directed towards a method. 
Step 2A, prong 1: The claims are a part of the judicial exception as noted above in claim 1. The claim recites the following limitation “wherein the optical computation of the Fourier transform further includes…”. This method step, according to broadest reasonable interpretation, recite a mathematical-concept type abstract idea, which can practically which can practically be performed with the with the aid of a generic computer, in a computer environment, or merely using the generic computer as a tool to perform the steps. Optical calculation of the Fourier transform is merely a mathematical calculations, and there is nothing recited in the claim to suggest an undue level of complexity in how the optical calculation of the Fourier transform  is performed. Therefore, optical calculation of the Fourier transform is considered falling within the mathematical calculation and mathematical concepts grouping of abstract ideas.
Step 2A, prong 2: The claim recites the additional element of “performing spectrally non-discriminative detection of the object”. However, the additional elements amount to mere insignificant pre-extra solution steps of data gathering, and therefore do not integrate the judicial exception into a practical application as it is a form of data gathering. 
Step 2B: The additional elements, taken either individually or as a whole, do not amount to significantly
more than the judicial exception for similar reasons cited in Step 2A, prong 2. 
	Accordingly, claim 3 is directed to non-eligible patent subject matter and is therefore rejected. 

	Regarding claim 4, 
Step 1: This claim is directed towards a method. 
Step 2A, prong 1: The claims are a part of the judicial exception as noted above in claim 1.
Step 2A, prong 2: The claim recites the additional element of “modulating the interferometric spectra… and detecting the modulated signal…”. However, the additional elements amount to mere insignificant pre-extra solution steps of data gathering, and therefore do not integrate the judicial exception into a practical application as it is a form of data gathering.
Step 2B: The additional elements, taken either individually or as a whole, do not amount to significantly
more than the judicial exception for similar reasons cited in Step 2A, prong 2. 
	Accordingly, claim 4 is directed to non-eligible patent subject matter and is therefore rejected. 

	Regarding claim 5, 
Step 1: This claim is directed towards a method. 
Step 2A, prong 1: The claims are a part of the judicial exception as noted above in claim 1. The claim further recites “wherein the OC-OCT system manipulates optical signals… for computation”.  This method step, according to broadest reasonable interpretation, recite a mathematical-concept type abstract idea. Manipulating optical signals in both spatial and spectral domains is merely a part of the mathematical computations, and there is nothing recited in the claim to suggest an undue level of complexity in manipulating the optical signals in both spatial and spectral domain. Therefore, manipulating optical signals in both spatial and spectral domains is merely a part of the mathematical computations is considered falling within the mathematical calculation and mathematical concepts grouping of abstract ideas.
Step 2B: The additional elements, taken either individually or as a whole, do not amount to significantly
more than the judicial exception for similar reasons cited in Step 2A, prong 2. 
	Accordingly, claim 5 is directed to non-eligible patent subject matter and is therefore rejected. 

	Regarding claim 6, 
Step 1: This claim is directed towards a method.
Step 2A, prong 1: The claims are a part of the judicial exception as noted above in claim 1. 
Step 2A, prong 2: This claim further recites “further includes observing transient phenomena in the object…”. However, the additional elements amount to mere insignificant post-extra solution activity and therefore do not integrate the judicial exception into a practical application.
Step 2B: The additional elements, taken either individually or as a whole, do not amount to significantly
more than the judicial exception for similar reasons cited in Step 2A, prong 2.
	Accordingly, claim 6 is directed to non-eligible patent subject matter and is therefore rejected. 

	Regarding claim 7, 
Step 1: This claim is directed towards a method.
Step 2A, prong 1: The claims are a part of the judicial exception as noted above in claim 1. 
Step 2A, prong 2: The claim further recites “wherein the imaging is done on a biological tissue”. However, the additional elements amount to mere insignificant pre-extra solution steps of data gathering, and therefore do not integrate the judicial exception into a practical application as it is a form of data gathering.
Step 2B: The additional elements, taken either individually or as a whole, do not amount to significantly
more than the judicial exception for similar reasons cited in Step 2A, prong 2.
	Accordingly, claim 7 is directed to non-eligible patent subject matter and is therefore rejected. 

	Regarding claim 8, 
Step 1: This claim is directed towards a method.
Step 2A, prong 1: The claims are a part of the judicial exception as noted above in claim 1. 
Step 2A, prong 2: The claim further recites “wherein the biological tissue is soft tissue, and wherein the soft tissue is deep tissue selected from…”. However, the additional elements amount to mere insignificant pre-extra solution steps of data gathering, and therefore do not integrate the judicial exception into a practical application as it is a form of data gathering.
Step 2B: The additional elements, taken either individually or as a whole, do not amount to significantly
more than the judicial exception for similar reasons cited in Step 2A, prong 2.
	Accordingly, claim 8 is directed to non-eligible patent subject matter and is therefore rejected. 

	Regarding claim 9, 
Step 1: This claim is directed towards a method.
Step 2A, prong 1: The claims are a part of the judicial exception as noted above in claim 1. 
Step 2A, prong 2: The claim further recites “obtaining in situ 3D imaging of the biological tissue”. However, the additional elements amount to mere insignificant pre-extra solution steps of data gathering, and therefore do not integrate the judicial exception into a practical application as it is a form of data gathering.
Step 2B: The additional elements, taken either individually or as a whole, do not amount to significantly
more than the judicial exception for similar reasons cited in Step 2A, prong 2.
	Accordingly, claim 9 is directed to non-eligible patent subject matter and is therefore rejected. 

	Regarding claim 10, 
Step 1: This claim is directed towards a method.
Step 2A, prong 1: The claims are a part of the judicial exception as noted above in claim 1. The claim further recites “wherein depth resolution is by optically Fourier transforming a spectral interferogram”. This method step, according to broadest reasonable interpretation, recite a mathematical-concept type abstract idea. Calculating depth resolution by optically Fourier transforming a spectral interferogram, is merely a mathematical calculation, and there is nothing recited in the claim to suggest an undue level of complexity in how the depth resolution is calculated. Therefore, calculating depth resolution by optically Fourier transforming a spectral interferogram are considered as falling within the mathematical calculation and mathematical concepts grouping of abstract ideas.
Step 2A, prong 2: The claim further recites “extracting a signal from a specific depth…”. However, the additional elements amount to mere insignificant post-extra solution activity and therefore do not integrate the judicial exception into a practical application
Step 2B: The additional elements, taken either individually or as a whole, do not amount to significantly
more than the judicial exception for similar reasons cited in Step 2A, prong 2.
	Accordingly, claim 10 is directed to non-eligible patent subject matter and is therefore rejected. 

	Regarding claim 11, 
Step 1: This claim is directed towards a method.
Step 2A, prong 1: The claims are a part of the judicial exception as noted above in claim 1. 
Step 2A, prong 2: The claim further recites “phase resolved volumetric OCT imaging without mechanical scanning, and imaging an arbitrary 2D plane in a snapshot manner”. However, the additional elements amount to mere insignificant pre-extra solution steps of data gathering, and therefore do not integrate the judicial exception into a practical application as it is a form of data gathering. 
Step 2B: The additional elements, taken either individually or as a whole, do not amount to significantly
more than the judicial exception for similar reasons cited in Step 2A, prong 2.
	Accordingly, claim 10 is directed to non-eligible patent subject matter and is therefore rejected. 

	Regarding claim 12, 
Step 1: This claim is directed towards a method.
Step 2A, prong 1: The claim recites the following: “comprising performing depth resolved imaging by computing…”. These method steps, under their broadest reasonable interpretation, recite a mathematical concept type abstract idea. Performing a Fourier transform of an interferometric spectra is merely mathematical calculations, and there is nothing recited in the claim to suggest an undue level of complexity in how the optical calculation of the Fourier transform of an interferometric spectra is  performed. Therefore, performing a Fourier transform of an interferometric spectra are considered as falling within the mathematical calculation and mathematical concepts grouping of abstract ideas.
Step 2A, prong 2: The claim further recites “modulating the interferometric spectra… and detecting the modulated signal…”. However, the additional elements amount to mere insignificant pre-extra solution steps of data gathering, and therefore do not integrate the judicial exception into a practical application as it is a form of data gathering.
Step 2B: The additional elements, taken either individually or as a whole, do not amount to significantly
more than the judicial exception for similar reasons cited in Step 2A, prong 2. 
	Accordingly, claim 12 is directed to non-eligible patent subject matter and is therefore rejected. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 5, 7, 10, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dantus et al. (US 20040233944 A1, hereafter "Dantus").   

	Regarding claim 1,  Dantus teaches a method for optically computed optical coherence tomography(OC-OCT), comprising (A preferred embodiment of the present invention uses a laser system 221 for laser excitation or ionization with Optical Coherence Tomography (“OCT”) [0131]):
performing a depth resolved image of an object by an optically computed optical coherence tomography (OC-OCT) system (allow the laser pulse to enter human or animal tissue to a known depth [0139];  FIG.13 illustrates the OCT application of system 221 wherein there is… an image 253 [0131]);
optically computing a Fourier transform of an interferometric spectra  and performing signal processing of the image (An embodiment of the invention acquires spectra across a large bandwidth in a single laser shot [0146]; A diffractive two-dimensional programmable phase modulator originally designed by Hamamatsu for optical computing, is ideally suited for this task [0147]; At the Fourier plane, where all the frequencies are isolated, their phases are manipulated by a computer-controlled LCD spatial light modulator (SLM) [0042]; in order to obtain a Fourier plane, a Fourier transform of the interferometric spectra would inherently have to be computed, further, the specification of the instant application discloses “The spectral interferogram output from a spectral domain OCT system is modulated by a  programmable SLM to achieve Fourier transform optically” in [0029]) before image data acquisition (signal processing inherently takes place prior to image data acquisition, further, Zhang et al. in “Optical computing for optical coherence tomography” shows that it is known in the art that in OC-OCT systems/optical computation, Fourier transforms of the interferometric spectra are performed prior to image data acquisition in the abstract: “In the so-called optical computing OCT, fast Fourier transformation (FFT) of A-scan signal is optically processed in real time before being detected by photoelectric detector. Therefore, the processing time for interpolation and FFT in traditional Fourier domain OCT can be dramatically eliminated”) ; and
wherein the OC-OCT system eliminates mechanical scanning in tomographic imaging  (The laser system is not be scanned [0146]) and performs computation optically of the image without requiring transfer of image data into a computer to perform computation tasks for image reconstruction and data analysis (Recently the principle of femtosecond pulse shaping by spectral modulation has been used in conjunction with the joint transform correlator to make a spatio-temporal joint transform correlator... Consequently, this eliminates the electronic computation needed to obtain the object image, and so it can be implemented as an all-optical set-up [0140]). 

	Regarding claim 4, Dantus teaches the method further comprising modulating the interferometric spectra with Fourier basis function projected to a spatial light modulator (SLM) (At the Fourier plane, where all the frequencies are isolated, their phases are manipulated by a computer-controlled LCD spatial light modulator (SLM) [0042]; as the SLM is computer controlled, it is inherently programmable) and detecting the modulated signal without spectral discrimination (The amplitude profile and spectral phase of the pulse is tailored using a computer-controlled pulse shaper of a design as described above. The shaper uses a pair of SF-10 prisms as the dispersion elements and 0.4 m cylindrical mirrors for collimation [0110];  Once the femtosecond laser pulse undergoes the two-dimensional phase modulation it is focused with a short focal length ˜100 mm cylindrical mirror on a thick SHG crystal [0151];  Receiver 501 includes a focusing lens 515, a thick SHG crystal 507′ and a detector 511  [0158]; “detecting the modulated signal without spectral discrimination” is being interpreted as detection of light has been collimated and focused, as disclosed in [0039] of the instant application specification which discloses “the light rays originating from (xo,yo) at the sample are collimated and eventually focused to (xo,yo) at the detector plane for spectrally non-discriminative detection “). 

Regarding claim 5, Dantus teaches the method, wherein the OC-OCT system manipulates optical signals in both spatial (A diffractive two-dimensional programmable phase modulator originally designed by Hamamatsu for optical computing, is ideally suited for this task [0147]; manipulating optical waves using an SLM prior to Fourier transform would inherently manipulate the optical signals in the spatial domain)  and spectral domain for computation (At the Fourier plane, where all the frequencies are isolated, their phases are manipulated by a computer-controlled LCD spatial light modulator (SLM) [0042]; one of ordinary skill in the art would recognize that manipulating light signals within the Fourier plane/using a Fourier transform would manipulate light in the spectral domain) .

Regarding claim 7, Dantus teaches the method, wherein the imaging is done on a biological tissue (FIG. 13 illustrates the OCT application of system 221 wherein there is… a human or animal tissue specimen 24).

Regarding claim 10, Dantus teaches the method [that] further includes extracting a signal from a specific depth in the object directly (To make a precise and accurate measurement of the spectral phase using MIIPS, a known phase delay is imposed on the frequencies that make up the pulse using a calibrated pulse shaper …At the Fourier plane, where all the frequencies are isolated, their phases are manipulated by a computer-controlled LCD spatial light modulator (SLM)  [0042]; For the tests, a spatial light modulator was used for pulse shaper 129 [0056]; The MIIPS and BPS processes discussed hereinafter can be advantageously …used to allow the laser pulse to enter human or animal tissue to a known depth, based on the phase tuning and associated nonlinear spectrum tuning of the laser beam pulse [0139]) without signal processing in a computer (the SLM is used to control the light/pulse shape, which is used to emit the light to a known/specific depth, rather than detecting a signal, from which specific depth information is extracted); and wherein depth resolution is achieved by optically Fourier transforming a spectral interferogram  (with the use of principles of pulse shaping, a depth resolution of 70 μm was achieved [0140]; At the Fourier plane, where all the frequencies are isolated, their phases are manipulated by a computer-controlled LCD spatial light modulator (SLM)  [0042];  the shape of the light/pulse is inherently used to determine depth resolution, further the Fourier plane utilizes the Fourier transform of the spectral interferogram). 

Regarding claim 12, Dantus teaches a method for optically computed optical coherence tomography(OC-OCT), 
comprising performing depth resolved imaging by computing a Fourier transform of an interferometric spectra optically (An embodiment of the invention acquires spectra across a large bandwidth in a single laser shot [0146]; A diffractive two-dimensional programmable phase modulator originally designed by Hamamatsu for optical computing, is ideally suited for this task [0147]; At the Fourier plane, where all the frequencies are isolated, their phases are manipulated by a computer-controlled LCD spatial light modulator (SLM) [0042]; in order to obtain a Fourier plane, a Fourier transform of the interferometric spectra would inherently have to be computed, further, the specification of the instant application discloses “The spectral interferogram output from a spectral domain OCT system is modulated by a  programmable SLM to achieve Fourier transform optically” in [0029]); 
modulating the interferometric spectra with Fourier basis function projected to a spatial light modulator (SLM) (At the Fourier plane, where all the frequencies are isolated, their phases are manipulated by a computer-controlled LCD spatial light modulator (SLM) [0042]) and detecting the modulated signal without spectral discrimination (The amplitude profile and spectral phase of the pulse is tailored using a computer-controlled pulse shaper of a design as described above. The shaper uses a pair of SF-10 prisms as the dispersion elements and 0.4 m cylindrical mirrors for collimation [0110];  Once the femtosecond laser pulse undergoes the two-dimensional phase modulation it is focused with a short focal length ˜100 mm cylindrical mirror on a thick SHG crystal [0151];  Receiver 501 includes a focusing lens 515, a thick SHG crystal 507′ and a detector 511  [0158]; “detecting the modulated signal without spectral discrimination” is being interpreted as detection of light has been collimated and focused, as written in [0039] of the instant application specification which discloses “the light rays originating from (xo,yo) at the sample are collimated and eventually focused to (xo,yo) at the detector plane for spectrally non-discriminative detection “). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Dantus as applied to claim 1 above, and further in view of Hsu (US 20150002853 A1, hereinafter "Hsu").

Regarding claim 2, Dantus teaches the method [of] Claim 1, further includes: using a spatial light modulator (SLM) to manipulate a light wave to generate output with a desired amplitude and phase for computation (At the Fourier plane, where all the frequencies are isolated, their phases are manipulated by a computer-controlled LCD spatial light modulator (SLM) [0042]; SLMs are known in the art to output light with a desired amplitude and phase of light) and to produce a scan-less OCT image (The laser system is not be scanned [0146]; FIG.13 illustrates the OCT application of system 221 wherein there is… an image 253 [0131]). 
Dantus, however, does not teach that the using a spatial light modulator (SLM) to manipulate a light wave to generate output with a desired amplitude and phase for computation and to produce a scan-less three dimensional (3D) OCT image. Hsu is considered analogous to the instant application as a  “Miniature Scan-Free Optical Tomography System” is disclosed (title). Hsu teaches manipulate a light wave to generate output with a desired amplitude and phase for computation (The broadband light source, the detection device, the beamsplitter, the optical delay device and the focusing device are integrated and configured to be sealed in a capsule-like compartment without any mechanism for scan [0010]; an optical delay device 3 which can spatially expand the light beam [0026]; the beamsplitter, optical delay device, and light source are all inherently used to manipulate the light with a desired amplitude and phase) and to produce a scan-less three dimensional (3D) OCT image (Two-dimensional (2D) or three-dimensional (3D) tomographic images of the human gastrointestinal tract can be obtained without injecting a contrast agent or radiopharmaceutical [0028]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Dantus, by manipulating a light wave to generate output with a desired amplitude and phase for computation and to produce a scan-less three dimensional (3D) OCT image, in order to better visualize the depth in the image. 

	Regarding claim 3, Dantus in view of Hsu as modified above teaches the claimed invention as discussed above. Dantus further teaches the method wherein the optical computation of the Fourier transform further includes modulating the interferometric spectra with the SLM that is programmable (At the Fourier plane, where all the frequencies are isolated, their phases are manipulated by a computer-controlled LCD spatial light modulator (SLM) [0042]; as the SLM is computer controlled, it is inherently programmable), and then performing spectrally non-discriminative detection of the object (The amplitude profile and spectral phase of the pulse is tailored using a computer-controlled pulse shaper of a design as described above. The shaper uses a pair of SF-10 prisms as the dispersion elements and 0.4 m cylindrical mirrors for collimation [0110];  Once the femtosecond laser pulse undergoes the two-dimensional phase modulation it is focused with a short focal length ˜100 mm cylindrical mirror on a thick SHG crystal [0151];  Receiver 501 includes a focusing lens 515, a thick SHG crystal 507′ and a detector 511  [0158]; examiner is interpreting “spectrally non-discriminative detection of the object” as detection of light has been collimated and focused, as disclosed in [0039] of the specification which discloses “the light rays originating from (xo,yo) at the sample are collimated and eventually focused to (xo,yo) at the detector plane for spectrally non-discriminative detection “). 

Claims 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dantus as applied to claim 1  above, and further in view of Chong (US 20160287154 A1).

Regarding claim 6, Dantus does not disclose the method, further includes observing transient phenomena in the object selected from a group consisting of neural activity, blood flow dynamics, and any combination thereof. Chong is considered analogous to the instant application as “Non-Invasive Optical Measurement of Blood Analyte” is disclosed (title). Chong teaches a method that further includes observing transient phenomena in the object selected from a group consisting of neural activity, blood flow dynamics (For example, OCT may be used to determine the position of the vessels, determine the speed of blood flow in the vessels, and determine the number of vessels in a giver tissue area [0059]), and any combination thereof. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Dantus, by including  observing transient phenomena in the object selected from a group consisting blood flow dynamics, as taught by Chong, in order to in order to achieve diagnosing or looking for a particular disease or abnormality that corresponds to the tissue or symptom of interest.   

	Regarding claim 8, Dantus does not explicitly disclose that the biological tissue is soft tissue, and wherein the soft tissue is deep tissue selected from the group consisting of breast tissue, skin, brain tissue, muscles, tendons, ligaments, connective tissue, lung tissue, liver tissue, kidney tissue, intestinal tissue, stomach tissue, heart tissue, bladder tissue, pancreatic tissue, spleen tissue, and any combination thereof. Chong teaches  that the biological tissue is soft tissue (optical beam goes through multiple layers before reaching blood vessels that are not proximate to the surface of an exposed body part, for example, blood vessels at an earlobe area or tissue, e.g., flippers, between fingers. The network of blood vessels at these body parts is located underneath the epidermis, other layers of the skin, and other additional layers of tissue (e.g., muscle, fat, collagen, fibroblasts, etc.) [0031]), and wherein the soft tissue is deep tissue selected from the group consisting of breast tissue, skin (The network of blood vessels at these body parts is located underneath the epidermis, other layers of the skin, and other additional layers of tissue (e.g., muscle, fat, collagen, fibroblasts, etc.) [0031]), brain tissue, muscles (other additional layers of tissue (e.g., muscle, fat, collagen, fibroblasts, etc.) [0031]), tendons, ligaments, connective tissue, lung tissue, liver tissue, kidney tissue, intestinal tissue, stomach tissue, heart tissue, bladder tissue, pancreatic tissue, spleen tissue, and any combination thereof. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Dantus, by including that the biological tissue is soft tissue, and wherein the soft tissue is deep tissue selected from the group consisting of skin and muscle, as taught by Chong, in order to achieve diagnosing or looking for a particular disease or abnormality that corresponds to the tissue or symptom of interest.   

Regarding claim 9, Dantus does not teach further includes the method further includes obtaining in situ 3D imaging of the biological tissue. Chong, however, teaches obtaining in situ 3D imaging of the biological tissue (FIG. 3 illustrates that an optical beam goes through multiple layers before reaching blood vessels that are not proximate to the surface of an exposed body part [0010]; fig. 3 shows the biological tissue sample within the body/in situ). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Dantus, by including obtaining in situ 3D imaging of the biological tissue, as taught by Chong,  in order to achieve diagnosing or looking for a particular disease or abnormality that corresponds to the tissue or symptom of interest.   

Claim 11  is rejected under 35 U.S.C. 103 as being unpatentable over Dantus as applied to claim1 above, and further in view of Abramoff et al.  (US 20140320816 A1, hereinafter, "Abramoff").

Regarding claim 11, Dantus does not teach the method that further includes phase resolved volumetric OCT imaging without mechanical scanning, and imaging an arbitrary 2D plane in a snapshot manner. Abramoff is considered to be analogous to the instant application as “Snapshot Spectral Domain Optical Coherence Tomographer” is disclosed (title).  Abramoff teaches phase resolved volumetric OCT imaging without mechanical scanning (The sample arm 111 is projected to a sample objective 117 which projects the sample arm 111, in focus and in phase, onto multiple locations of a sample to be imaged 119. Because the beamlets cover a wide area of the sample in a single “snapshot”, the need to scan the sample along the XY plane is eliminated as are the galvanic mirrors and other moving parts that are required for such scanning [0029]; Each spectrum 709 represents the interferogram from a single beamlet/point in the object. The x-axis is distance from center of the interferogram in millimeters along the X-axis. Y-axis represents wavelength information of the spectrum and encodes depth in the sample [0039]; imaging depth inherently images volume) , and imaging an arbitrary 2D plane in a snapshot manner (A first optical system projects the sample arm onto multiple locations of a sample to create a sparse sampling of the object [0023]; the beamlets cover a wide area of the sample in a single "snapshot" …. The size of the beamlet array can be adjusted to cover any desired field by changing the collimation/relay or projection optics responsible for delivering the beamlets to the sample. [0029]; FIGS. 4A-B are schematics showing an optical spectrometer according to certain embodiments in which an array of point objects from the image mapper 402 is imaged onto a two dimensional detector array 404 [0037]; sparse sampling and imaging arbitrarily are analogous). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Dantus, by including further includes phase resolved volumetric OCT imaging without mechanical scanning, and imaging an arbitrary 2D plane in a snapshot manner, in order to achieve an achieve yielding an image spatial resolution similar to that of a scanning OCT system but at reduced cost and complexity of the galvanic scanning mirrors, as suggested by Abramoff ([0030]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NESHAT BASET whose telephone number is (571)272-5478. The examiner can normally be reached M-F 7:30-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B./Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793